Citation Nr: 1221435	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left foot stress fracture.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active duty from July 1993 to July 1997.  He served in the infantry, and completed airborne training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2012, a hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a left foot disability is related to active military service. 


CONCLUSION OF LAW

A left foot disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary. 




Legal Criteria and Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service treatment records show the Veteran injured his left foot in a parachute jump in March 1997.  At the time, he was diagnosed with a stress fracture of the third metatarsal.  The Veteran was placed on a physical profile.

The Veteran was afforded a VA examination in June 2005.  At the time, he reported that he could not put any pressure on his left foot or stand on it for too long without having left forefoot pain.  X-rays showed a posterior calcaneal spur.  After a physical examination, the Veteran was noted to have a history of a stress fracture of the left foot which was now resolved.

Post service private treatment records show the Veteran was diagnosed with tenosynovitis of the ankle or foot in July 2006.  

At a June 2011 VA examination, the Veteran reported intermittent left foot pain with remission which had lasted for approximately seven years.  After a physical examination, the examiner diagnosed left foot metatarsalgia with no objective findings of an acute or chronic left foot disease.  The examiner noted no acute or chronic osseous injury on radiologic examination.  The examiner further noted that the foot exam did not find any specific objective findings, and found no evidence that the service related "stress fracture' was still present.  The examiner also found no evidence of post-traumatic arthritis.  The examiner did note that metatarsalgia is a common overuse injury described as pain in the forefront associated with increased stress over the metatarsal head region, but also opined that metatarsalgia is often referred to as a symptom rather than a specific disease.  

In November 2011, the Veteran was prescribed orthotics by VA.
 
At the March 2012 hearing, the Veteran testified that he has had constant pain on his left foot since his injury in service.  

The evidence of record shows that the Veteran has a current left foot disability.  The Board recognizes that the 2011 VA examiner stated that metatarsalgia was most commonly referred to as a symptom than a disease, however, the examiner also stated that metatarsalgia is a common overuse injury.  Moreover, metatarsalgia is recognized by VA as a disability as evidenced by the fact that it has an assigned diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279 (Metatarsalgia, anterior (Morton's disease)).  Accordingly, the Board finds that the Veteran has a current left foot disability.

The service treatment records clearly document a left foot injury, i.e., a stress fracture of the third metatarsal.  As noted, the Veteran testified that he has suffered from left foot pain since service.  In assessing the credibility of the Veteran's statements regarding continuity of symptoms, the Board had the opportunity to observe the appellant during the hearing and finds him to be credible.  Moreover, at the 2005 VA examination, the Veteran stated that he had suffered from left foot pain on and off since service.  

In this case, there are no controlling medical opinions of record.  Under the benefit-of-the-doubt rule, for the appellant to prevail, however, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Given the evidence set forth above, the undersigned cannot conclude that the preponderance of the evidence is against the claim.  Indeed, the Veteran suffered an in-service injury, there is credible evidence of continuity of symptomatology since service, and competent evidence of a current disability.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a left foot disability is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left foot disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


